                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
                                                                              DOC #:
                                                                              DATE FILED: 12/30/2019


                                                                MEMORANDUM ENDORSED


                                                                           www.lipskylowe.com

                                                 December 30, 2019

VIA ECF
The Honorable Gregory H. Woods, U.S.D.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

            Re:    Tatum Rios v. Pier A Battery Park Assoc., 1:19-cv-08259 (GHW)

Dear Judge Woods:

     We represent the Plaintiff in the above-referenced website accessibility case under Title
III of the Americans with Disabilities Act and analogous state and city laws. We write now to
respectfully request a brief adjournment of the Initial Pretrial Conference (“IPTC”) currently
scheduled for January 7, 2020 at 2:00p.m. (Dkt. 13).

     On December 19, 2019, this Court, at the request of Defendant’s counsel, and on our
consent, moved the IPTC from January 2, 2020 to January 7, 2020 (Dkt. 9) due to
Defendant’s unavailability. Plaintiff consented to the January 7, 2020 IPTC notwithstanding
the fact that I already had mediation scheduled that day, because it was my intention to have
my partner, Doug Lipsky, appear before your Honor. Unfortunately, the very next afternoon,
December 20, 2019, Mr. Lipsky was served with a Trial Subpoena Duces Tecum and Ad
Testificandum to appear in New York Supreme Court on January 7, 2020 in the case
captioned Mejia v. TN 888 Eighth Avenue LLC, d/b/a Cosmic Diner, et al., Index No.
1156623/2013. This leaves us with no partner available to cover the IPTC.

      This is the third request for an adjournment of the IPTC. The Court granted Plaintiff’s
first request to move the IPTC from December 18, 2019 (Dkt. 6) to January 2, 2020 (Dkt. 9),
because Defendant’s answer was not due until December 17, 2019 (Dkt. 7) and Defendant’s
Counsel had not yet appeared. Defendant timely filed it’s Answer (Dkt. 11) and Rule 7.1
Corporate Disclosure (Dkt. 10) on December 17, 2019, and promptly contact us to consent to
his request for a short adjournment of the IPTC because he was scheduled to be out of town
on January 2, 2020 and had not been consulted about the date. (Dkt. 12). The Court granted
that request. (Dkt. 13).
                                                                             December 30, 2019
                                                                     Gregory H. Woods, U.S.D.J
                                                       Tatum-Rios v. Pier A Battery Park Assoc. LC
                                                                           1:19-cv-08259-GHW
                                                                                     Page 2 of 2


   We have conferred with Defendant’s counsel and all parties are available on 1/8-1/10 and
1/13-1/17.

    If granted, the adjournment will not affect other deadlines in the case, inasmuch as there
is currently no Case Management Order entered. Defendant consents to this request.

            We thank the Court for its time and attention to this matter.

                                                    Respectfully submitted,
                                                    LIPSKY LOWE LLP

                                                    s/ Christopher H. Lowe
                                                    Christopher H. Lowe




Cc: Wayne Kreger, Defendant’s Counsel (via ECF)



Application granted. The initial pretrial conference scheduled for January 7, 2020 is adjourned until January 16, 2020.
The joint letter and proposed case management plan described in the Court’s September 6, 2019 order, Dkt No. 6, is due
no later than January 9, 2020.

The Clerk of Court is directed to terminate the motion pending at Dkt No. 14.

 SO ORDERED.
                                                                  _____________________________________
 Dated: December 30, 2019                                                GREGORY H. WOODS
 New York, New York                                                     United States District Judge
